DETAILED ACTION

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. In particular Yarosh et al. (US Pub. No. 2015/0123991 A1) has been introduced to teach the new limitations of the claim.

Claim Rejections - 35 USC § 103	
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Harrises et al. (US Pub. No. 2017/0206691 A1) in view of Oddou et al. (US Pub. No. 2013/0329971 A1) and in further view of Yarosh et al. (US Pub. No. 2015/0123991 A1).
  	Regarding claim 1, Harrises discloses, a memory storing instructions; and one or more processors coupled to the memory, (See Harrises ¶382, “The local processing and data module 70 may comprise one or more hardware processors, as well as digital memory, such as non-volatile memory.”)
wherein the one or more processors are configured to execute the instructions to: (See Harrises ¶407, “It will be appreciated that the programming noted herein may be performed by hardware processors in the modules 70 and/or 72.”)
based on an input image including a mirror region corresponding to a mirror  (See Harrises ¶536, “With reference again to FIG. 12 it will be appreciated that augmented reality content may be generated by the display system for reflections whether or not the user of the display system is in the reflection.”)
detect the mirror region in the input image and produce a mirror image from the detected mirror region; (See Harrises ¶536, “In some other embodiments, the determination regarding whether a reflection is within the viewer's field of view may be a determination regarding whether a reflection is present even if a reflection of the viewer is not present, as disclosed herein.  For example, the display system may be configured to determine the presence of indicia of reflections, such as the reversing of the left-to-right orientations of symbols or other markings in objects in the viewer's field of view.  In some embodiments, rather than detecting reversals in features of a user caused by 
subject the mirror image to lateral inversion processing to produce a processed image; (See Harrises ¶539, “In some embodiments, once a reflection has been found, the display system may be configured to reverse the reflected image, and to perform object recognition using the reversed image. For example, the display system may be configured to process the captured image and to digitally reverse the image to obtain an image file corresponding to a mirror image of the mirror image.”)
wherein, when the mirror region is detected, the face authentication is performed after performing the lateral inversion processing, and wherein, when the mirror region is not detected, the face authentication is performed without performing the lateral inversion processing.  (See Harrises ¶539-540, “It will be appreciated that image recognition by the display system may be configured to detect objects that are not mirror-imaged. In some embodiments, once a reflection has been found, the display system may be configured to reverse the reflected image, and to perform object recognition using the reversed image. … Image recognition by the display system may include facial recognition in which people are identified based upon features in the reflection of their face.”)
Harrises discloses doing facial recognition on a reversed mirror image but he fails to disclose all of the limitations below.
However Oddou discloses, a face authentication device, which is configured to perform face authentication, the face authentication device comprising: 

and compare the processed image with a portion of the reference face image corresponding to the mirror region to thereby perform face authentication, and output a face authentication result.  (See Oddou ¶37, “The matching step compares the biometric data of the faces with corresponding data recorded in the database.  Once the biometric data of a face recorded in the database is detected as being sufficiently close to the biometric data of the detected face, the identity of the person is provided.” Further see Oddou ¶3, “biometric technologies ensure effortless/covert identification; in addition, they usually offer a means to reliably authenticate users.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the face authentication matching of faces as suggested by Oddou to Harrises’ reversed facial image using known engineering techniques, with a reasonable expectation of success. The motivation for doing so is in order to accurately perform facial recognition.
Harrises and Oddou disclose obtaining a mirror image but they fail to disclose obtaining a region inside the mirror using an image feature.
However Yarosh discloses, detect a region inside of a frame of the mirror based on a feature of the frame as the mirror region in the input image and produce a mirror 
Further see Yarosh ¶47, “The eye detection data will generate, in step (6,) via a processing device, an already mapped location of the user's eyes.  The system may use this eye detection data to center the user's image through image processing and cropping techniques to generate the final video feed.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the mirror region portion detection as suggested by Yarosh to Oddou and Harrises’ facial recognition of a person using known engineering techniques, with a reasonable expectation of success. The motivation for doing so is in order to accurately capture the portion of the mirror image that contains a person.

Regarding claim 2, Harrises, Oddou, and Yarosh disclose, the face authentication device according to claim 1, the one or more processors are further configured to execute the instructions to: correct distortion of the mirror image to produce a corrected mirror image, (See Harrises ¶525, “In some embodiments, the display system may be configured to modify reflected images to address distortions in the reflective surface.”)


 	Regarding claim 3, Harrises, Oddou, and Yarosh disclose, a face authentication device according to claim 2, wherein correcting distortion of the mirror image is performed based on a predetermined correction parameter.  (See Harrises ¶526-527, “In some embodiments, correction for the distortions caused by the curvature of the reflective surface includes: determining a curvature of the mirror;”
Further see Harrises ¶532, “In some embodiments, determining the curvature of a concave mirror includes solving for the focal length of the mirror using the following 
equation: 1/f = 1/u + 1/ v  It will be appreciated that f is the focal length of the concave mirror, u is the distance from an object (which is outside of the focal length of the 
mirror) to the mirror, and v is the distance from an in-focus image of the object to the mirror.  In some embodiments, u may be a known quantity which may be accessed by the display system or provided by the user.”)

 	Regarding claim 4, Harrises, Oddou, and Yarosh disclose, a face authentication method for performing face authentication based on an input image including a mirror region corresponding to a mirror, the face authentication method comprising: detecting the mirror region in the input image and producing a mirror image from the detected mirror region; subjecting the mirror image to lateral inversion processing to produce a 

Regarding claim 5, Harrises, Oddou, and Yarosh disclose, a face authentication method according to claim 4, further comprising: correcting distortion of the mirror image to produce a corrected mirror image, wherein the lateral inversion processing is executed on the corrected mirror image to produce the processed image.  (See the rejection of claim 2 as it is equally applicable for claim 5 as well.)

Regarding claim 6, Harrises, Oddou, and Yarosh disclose, a face authentication method according to claim 5, comprising: correcting distortion of the mirror image is performed based on a predetermined correction parameter.  (See the rejection of claim 3 as it is equally applicable for claim 6 as well.)

Regarding claim 7, Harrises, Oddou, and Yarosh disclose, a non-transitory computer readable medium storing a face authentication program causing a computer to execute (See Harrises ¶7, “one or more hardware processors and a non-transitory computer-readable storage medium including computer-executable instructions.  The instructions, when executed by the one or more hardware processors, cause the one or more hardware processors to perform operations.”)


Regarding claim 8, Harrises, Oddou, and Yarosh disclose, the non-transitory computer readable medium according to claim 7, the face authentication process further comprising: correcting distortion of the mirror image to produce a corrected mirror image, wherein the lateral inversion processing is executed t-on the corrected mirror image to produce the processed image. (See the rejection of claim 2 as it is equally applicable for claim 8 as well.)

Regarding claim 9, Harrises, Oddou, and Yarosh disclose, the non-transitory computer readable medium according to claim 8, the face authentication process comprising: correcting distortion of the mirror image is performed based on a predetermined correction parameter.  (See the rejection of claim 3 as it is equally applicable for claim 9 as well.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID PERLMAN whose telephone number is (571)270-1417.  The examiner can normally be reached on Monday - Friday; 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID PERLMAN/Examiner, Art Unit 2662